Title: [Diary entry: 11 July 1786]
From: Washington, George
To: 

Tuesday 11th. Mercury at 77 in the Morning—83 at Noon and 82 at Night. Clear, with the wind at So. Wt. and pretty fresh. Rid to the Ferry, Dogue run, & Muddy hole Plantations and to the Mill. At the first, the Plows had just finished plowing the drilled Corn & Potatoes by the Fish House—at the second got into stacks all the wheat in the Meadow by the Overseers House. Finished cutting the remainder of the wheat in the great Field in the Neck on the Creek. Doctr. Craik came here to breakfast and returned after it to Alexandria.